                  Case 20-11548-CSS              Doc 898       Filed 10/26/20         Page 1 of 11




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                 )
    In re:                                                       )   Chapter 11
                                                                 )
    EXTRACTION OIL & GAS, INC. et al.,1                          )   Case No. 20-11548 (CSS)
                                                                 )
                                                                 )   Jointly Administered
                                                                 )
                                       Debtors.                  )   Hearing Date: 11/2/2020 at 10:00 a.m. (ET)
                                                                 )   Objection Deadline: 10/26/2020 at 4:00 p.m. (ET)
                                                                 )
                                                                 )   Re: Docket No. 739
                                                                 )
                                                                 )

     DEBTORS’ OBJECTION TO RICHMARK ENERGY PARTNERS, LLC
   AND RICHMARK ROYALTIES, LLC’S MOTION FOR RELIEF FROM THE
AUTOMATIC STAY PURSUANT TO SECTION 362(d) OF THE BANKRUPTCY CODE

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

respectfully state as follows in support of their objection to the Motion of Richmark Energy

Partners LLC and Richmark Royalties, LLC’s (collectively “Richmark” or “Movants”) for Relief

from the Automatic Stay Pursuant to Section 362(d) of the Bankruptcy Code [Docket No. 739]

(the “Motion” or the “Lift Stay Motion”):

                                             Preliminary Statement

             An automatic stay was imposed on the case styled Great Northern Properties, LLLP v. The

Cookery International, et al., Case No. 2019CV30091, District Court, Weld County, Colorado

(the “State of Court Action”). By and through the Motion, the Movants seek relief from the



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Extraction Oil & Gas, Inc. (3923); 7N, LLC (4912); 8 North, LLC (0904); Axis Exploration, LLC
      (8170); Extraction Finance Corp. (7117); Mountaintop Minerals, LLC (7256); Northwest Corridor Holdings, LLC
      (9353); Table Mountain Resources, LLC (5070); XOG Services, LLC (6915); and XTR Midstream, LLC
      (5624). The location of the Debtors’ principal place of business is 370 17th Street, Suite 5300, Denver, Colorado
      80202.
             Case 20-11548-CSS          Doc 898      Filed 10/26/20      Page 2 of 11




automatic stay to continue the State Court Action. The Movants, however, have failed to

established sufficient cause for relief from the automatic stay. Relief from the automatic stay—a

fundamental debtor protection—is not warranted. Here, if the Movants’ relief were granted, the

Debtors would have to expend estate resources continuing to litigate the State Court Action to a

final judgment and defend an all but certain appeal to the detriment of other stakeholder in the

midst of a complex restructuring. The purpose of the automatic stay is to provide precisely the

breathing spell the Debtors require here.

                                            Background

       1.      On June 14, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq.

(the Bankruptcy Code”). Upon commencement of these chapter 11 cases, and by operation of law

pursuant to section 362 of the Bankruptcy Code, the automatic stay enjoined all entities from,

among other things, pursuing any judicial action that was initiated before the Petition Date,

including the State Court Action. On September 30, 2020, the Movants filed their Motion seeking

to lift the automatic stay to allow the State Court Action to proceed.

       2.      The State Court Action involved a claim to quiet title asserted by the plaintiff Great

Northern Properties, LLLP (“GNP”) to certain minerals underlying a street in Greeley, Colorado.

GNP named as defendants the owners of lots adjacent to the street who are currently credited with

mineral ownership and those with interests in the minerals pursuant to oil and gas leases including

the Debtor Extraction Oil & Gas, Inc. (“Extraction”) and the Movants.

       3.      In 1974 and 1975, a real estate developer, JPRW Construction Company (“JPRW”),

subdivided certain lands in Greeley, Colorado. JPRW dedicated a street to the City of Greeley and

subdivided the abutting land into individual lots, which it conveyed to third parties. Neither the



                                                 2
             Case 20-11548-CSS          Doc 898        Filed 10/26/20   Page 3 of 11




street dedication nor the lot conveyances reserved the minerals with the developer, and mineral

ownership has been credited with the abutting lot owners.

       4.      Before the State Court Action was filed, the Movants’ parent company, Mineral

Resources, Inc. (“MRI”) took oil and gas leases from JPRW and the abutting lot owners to “double

cover” the minerals underlying the street. MRI then conveyed the working interest in all of the

leases to Richmark Energy Partners, LLC, in part, and to Extraction, in part. Richmark Energy

Partners LLC then conveyed an overriding royalty interest from its working interest in all of the

leases to Richmark Royalties, LLC. The effect of these transactions is that, regardless of who

owns the minerals underlying the street, Extraction and the Movants are similarly situated and own

interests in the leases covering those minerals.

       5.      In January 2019, JPRW reappeared to convey—or attempt to convey—the minerals

under the street to the plaintiff GNP, which promptly filed the State Court Action. GNP’s lawsuit

was effectively a test case to push the issue for developers across Colorado hoping to take a slice

of abutting lot owners’ mineral royalties. Extraction answered the complaint and promptly moved

for a C.R.C.P. 56(h) determination of law to resolve the primary question: does the century-old

centerline presumption doctrine—which presumes that a grantor of lots abutting a dedicated street

conveys the highest estate in that land to the center of the street—exempt or automatically sever

the mineral estate under the street from the rest of the conveyed estate?

       6.      On November 12, 2019, the trial court issued a 49-page order, attached hereto as

Exhibit A, resolving that question in favor of Extraction and against the plaintiff GNP – “as to

[GNP], the Court determines the developer conveyed all its interest in the lots abutting the roadway

and, in doing so, ceased to have any claim to the mineral estate beneath the right-of-way.” Order

re: Extraction’s Motion and Plaintiff’s Cross Motion for Determination of a Question of Law at

47, No. 19CV30091 (SDL) (Dist. Ct., Weld Cnty., Colo. Nov. 12, 2019) That determination of
                                                   3
              Case 20-11548-CSS            Doc 898     Filed 10/26/20   Page 4 of 11




law did not, however, fully resolve the case because the trial court could not trace the current lot

owner defendants’ title back to the original owner of the fee underlying the street, i.e., JPRW.

Once that factual question is resolved, final judgment can enter and an appeal can be taken. Of

course, that title question does not change the trial court’s determination that plaintiff GNP has no

interest in the mineral estate under the street.

        7.      On March 11, 2020, in search of a final appealable order, the Movants filed a

Motion for Summary Judgment asking the trial court to reverse its decision and find that the

minerals under the street remained with the developer, JPRW, and now the plaintiff GNP. As

explained herein infra, the Movants’ motivation for seeking to reverse the trial court’s decision is

to ratify its flawed policy and leasing strategy. Extraction timely responded to the Motion for

Summary Judgment. The trial court asked the parties to provide a stipulation of ownership for the

abutting lot owners showing a chain of title from the original developer, JPRW, to the current

owners. Before that stipulation was filed, Extraction filed its chapter 11 petition with this Court

and the automatic stay was thereafter imposed in the State Court Action.

                                      Jurisdiction and Venue

        8.      The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. § 1334. The Debtors confirm their consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

the entry of a final order by the Court.

        9.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.




                                                   4
              Case 20-11548-CSS          Doc 898       Filed 10/26/20     Page 5 of 11




                                              Argument

I.     The Movants Have Failed to Demonstrate “Cause” Required to Lift the Automatic
       Stay.

       10.     The Bankruptcy Code’s automatic stay provisions represent “one of the

fundamental debtor protections provided by the bankruptcy laws.” Midlantic Nat’l Bank v. N.J.

Dep’t of Envtl. Prot., 474 U.S. 494, 503 (1986). Section 362(a)(1) of the Bankruptcy Code

automatically stays “the commencement or continuation . . . of a judicial . . . or other action or

proceeding against the debtor that was or could have been commenced before the commencement

of the case under [the Bankruptcy Code], or to recover a claim against the debtor that arose before

the commencement of the case. . . .” 11 U.S.C. § 362(a)(1). The purpose of the automatic stay is

threefold: “to prevent certain creditors from gaining a preference for their claims against the

debtor; to forestall the depletion of the debtor’s assets due to legal costs in defending proceedings

against it; and, in general, to avoid interference with the orderly liquidation or rehabilitation of the

debtor.” Borman v. Raymark Indus., Inc., 946 F.2d 1031, 1036 (3d Cir. 1991).

       11.     Given these protections and purposes, the Movants bear a heavy burden in seeking

to eliminate the automatic stay to enable their costly pursuit of a final judgment and appeal to

continue unabated. The Movants must establish “cause” in the first instance, and in so doing show

that “‘the balance of hardships from not obtaining relief tips significantly in [its] favor.’” Atl.

Marine, Inc v. Am. Classic Voyages, Co. (In re American Classic Voyages, Co.), 298 B.R. 222,

225 (D. Del. 2003) (quoting In Re FRG, 115 B.R. 72, 74 (E.D. Pa. 1990)). And in balancing the

hardships, the Court focuses on three factors in determining whether “cause” exists: “1. Whether

any great prejudice to either the bankrupt estate or the debtor will result from a lifting of the stay;

2. Whether the hardship to the non-bankrupt party by maintenance of the stay considerably




                                                   5
             Case 20-11548-CSS          Doc 898      Filed 10/26/20    Page 6 of 11




outweighs the hardship to the debtor; and 3. The probability of the creditor prevailing on the

merits.” In re Downey Fin. Corp., 428 B.R. 595, 609 (Bankr. D. Del. 2010).

       A.      Debtors will be harmed if the stay is lifted.

       12.     Since the automatic stay exists as a “fundamental debtor protection[],” the “most

important factor” in determining whether to modify the stay and allow litigation to proceed “‘is

the effect of such litigation on the administration of the estate.’” In re W.R. Grace & Co., No. 01

01139 JFK, 2007 WL 1129170, at *2 n.7 (Bankr. D. Del. Apr. 13, 2007) (quoting In re Curtis, 40

B.R. 795, 806 (Bankr. D. Utah 1984)). Thus, “[e]ven slight interference with the administration

may be enough to preclude relief in the absence of a commensurate benefit.” Id.

       13.     The Movants are seeking relief from the stay so that the State Court Action can

proceed to a final judgement and the Movants can then initiate an appeal (the “Appeal”) of the trial

court’s decision to the Colorado Court of Appeals. See Docket No. 739 at § 14. While it is true

that the Debtors have submitted extensive briefs in connection with the State Court Action, the

Movants’ contention that all research and briefing have been completed is misleading. Were this

Court to lift the stay, the Appeal would require significant work and associated expense for the

Debtors’ estates. Further, even if the appeals process were underway and near conclusion, that

consideration alone would not warrant lifting the automatic stay. Here, however, it is not

reasonable to believe that the Appeal could conclude during the pendency of these chapter 11

cases. The Debtors should not be required to devote significant resources to engage in a protracted

appeals process in the midst of these chapter 11 cases. See, e.g., Borman, 946 F.2d at 1036.




                                                 6
                Case 20-11548-CSS        Doc 898      Filed 10/26/20    Page 7 of 11




          B.     Maintenance of the stay will not harm the Movants, much less outweigh
                 hardship to the Debtors by lifting the stay.

          14.    The Movants “bear[] ‘the heavy and possibly insurmountable burden of proving

that the balance of hardships tips significantly in favor of granting relief.’” In re W.R. Grace &

Co., 2007 WL 1129170 at *3 (quoting In re Micro Design, Inc., 120 B.R. 363, 369 (E.D.Pa.1990)).

          15.    In this case, the balance of harms tips decidedly in favor of preserving the stay to

protect the Debtors’ estates, including the interests of each of their various stakeholders. See

Energy Future Holdings Corp., 533 B.R. 106, 118 (Bankr. D. Del. 2015) (“The estate is defined

broadly, 11 U.S.C. § 541, and is created ‘for the benefit of all creditors and equity holders of the

debtor.’” (quoting In re Johns-Manville Corp., 36 B.R. 727, 735 (Bankr. S.D.N.Y. 1984))).

          16.    To bolster their claim that they will suffer some genuine harm if the stay is not

lifted, the Movants leave a misimpression regarding the “substantial hardship [they will face] if

the stay is not lifted” and the Movants are required to relitigate the State Court Action issues

[Docket No. 739 at § 24]. The Debtors do not seek relief from this Court to litigate the issues at

all, but rather, to maintain the status quo throughout the pendency of these chapter 11 cases.

          17.    Further, the Movants do not offer any support for the contention that they will face

substantial hardship because there is none. The Movants have stated on the record that their

motivation for participating in the State Court Action does not involve financial interests in the

underlying issues. In fact, during oral arguments on September 4, 2019, the Movants’ counsel

stated:

                 My clients have an interest—in some ways, you used the term “no
                 dog in the fight,” we are in the same shoes as Extraction, to some
                 degree, since our parent company, Mineral Resources, took leases
                 from both the dedicator and from the adjacent landowners. The
                 reason why we have—we're involved in this case is because Mineral
                 Resources, since its inception, has followed the policy that the
                 dedicator of the subdivision owns the minerals underlying the
                 dedicated streets and they have adopted a leasing strategy that is

                                                  7
              Case 20-11548-CSS        Doc 898      Filed 10/26/20     Page 8 of 11




               based on that ownership by the dedicator and, conceptually, its title
               attorneys have taken the position that the rule announced by
               Wyoming Supreme court in the Moorcroft decision makes the most
               sense, applies most, particularly because it's based on Colorado law.

See Hr’g Tr. at 4, Great Northern Properties, LLLP v. The Cookery International Inc.,

No. 19CV30091 (SDL) (Dist. Ct., Weld Cnty., Colo. Sept. 4, 2019) (emphasis added), attached

hereto as Exhibit B.

       18.     By their own admission, “Richmark Energy Partners, LLC is a working interest

owner and [] Richmark Royalties, LLC is an overriding royalty owner. Both Richmark entities

own interests in the Oil and Gas Lease . . . that covers West 11th Street Road. The Richmark

entities also own interests in leases given by owners of lots adjacent to West 11th Street Road.”

Response of Richmark Energy Partners, LLC and Richmark Royalties, LLC in Opposition to

Defendant Extraction Oil and Gas, Inc.’s Motion for Determination of a Question of Law and

Cross Motion for Determination of a Question of Law at 2, 2019CV30091 (Dist. Ct., Weld Cnty.,

Colo.), attached hereto as Exhibit C. In other words, the Movants have their bases covered, as

they own an interest in the disputed minerals either through leases with the dedicator or with the

lot owners.

       19.     The ultimate question of mineral ownership is therefore irrelevant to the Movants’

financial interests. Since the Movants have double-coverage of the minerals through both the

dedicator and the lot owners, their financial interests are unaffected. They will receive the same

amount of payments that they currently, and will continue to, enjoy through the pendency of these

chapter 11 cases. Thus, the automatic stay does not prejudice the Movants.

       20.     Nevertheless, the Movants ask the Court to lift the stay so that they may continue

their attempt to validate a leasing strategy wholly unrelated to the administration of the estate.

Accordingly, the Movants’ desire to continue a self-determined and flawed policy crusade, which


                                                8
               Case 20-11548-CSS         Doc 898      Filed 10/26/20     Page 9 of 11




does not affect their financial interest in the subject minerals and Debtors’ estate, is not sufficient

to warrant the relief they are now seeking.

         C.     The Movants are not likely to succeed on the merits of their claims.

         21.    Extraction has significant defenses that undermine Movants’ claims. As an initial

matter, all parties in the State Court Action had the full opportunity to brief and orally argue the

mineral ownership issue before the trial court, which unequivocally ruled against the Movants in

a well-reasoned 49-page order. Further, the crux of the Movants’ present legal arguments depends

on the Court of Appeals disregarding and upsetting over 100 years of well-established Colorado

statutory and common law based on a single case from Wyoming that has never been cited with

approval by any Colorado court. Indeed, the State Court Action was decided on established legal

grounds and the “wealth of Colorado case law from which to draw in order to decide this question

of law.” Order re: Extraction’s Motion and Plaintiff’s Cross Motion for Determination of a

Question of Law at 43, No. 19CV30091 (SDL) (Dist. Ct., Weld Cnty., Colo. Nov. 12, 2019).

                                              Conclusion

         22.    Put simply, there is no good reason to grant a preference to the Movants by allowing

them to pursue an appeal of a purely legal question against the Debtors. The Movants are not

prejudiced by the automatic stay and the relief they seek will not affect their financial interests,

regardless of the outcome on the legal question. On the other hand, lifting the stay would require

significant depletion of estate resources and could result in an outcome financially adverse to the

Debtors. Thus, the status quo should continue until the Debtors emerge from these chapter 11

cases.

                                       Reservation of Rights

         23.    The Debtors reserve all rights to supplement or add to the legal and factual

arguments raised in this objection and to object to the Motion, on any bases whatsoever, at a future

                                                  9
             Case 20-11548-CSS         Doc 898      Filed 10/26/20   Page 10 of 11




date. Additionally, the Debtors reserve all rights to seek actual and punitive damages for any

violation of the automatic stay.



                               [Remainder of page intentionally left blank]




                                               10
                Case 20-11548-CSS           Doc 898        Filed 10/26/20      Page 11 of 11




    Dated: October 26, 2020               /s/ Richard W. Riley
    Wilmington, Delaware                  WHITEFORD, TAYLOR & PRESTON LLC1
                                          Marc R. Abrams (DE No. 955)
                                          Richard W. Riley (DE No. 4052)
                                          Stephen B. Gerald (DE No. 5857)
                                          The Renaissance Centre
                                          405 North King Street, Suite 500
                                          Wilmington, Delaware 19801
                                          Telephone:     (302) 353-4144
                                          Facsimile:     (302) 661-7950
                                          Email:         mabrams@wtplaw.com
                                                         rriley@wtplaw.com
                                                         sgerald@wtplaw.com

                                          - and -

                                          KIRKLAND & ELLIS LLP
                                          KIRKLAND & ELLIS INTERNATIONAL LLP
                                          Christopher Marcus, P.C. (admitted pro hac vice)
                                          Allyson Smith Weinhouse (admitted pro hac vice)
                                          Ciara Foster (admitted pro hac vice)
                                          601 Lexington Avenue
                                          New York, New York 10022
                                          Telephone:     (212) 446-4800
                                          Facsimile:     (212) 446-4900
                                          Email:         christopher.marcus@kirkland.com
                                                         allyson.smith@kirkland.com
                                                         ciara.foster@kirkland.com




1     Whiteford, Taylor & Preston LLC operates as Whiteford Taylor & Preston L.L.P. in jurisdictions outside of
      Delaware.




                                                      11
